Wells Fargo Bank, N.A. v Banks (2020 NY Slip Op 03687)





Wells Fargo Bank, N.A. v Banks


2020 NY Slip Op 03687


Decided on July 1, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
ANGELA G. IANNACCI, JJ.


2019-04226
 (Index No. 705057/14)

[*1]Wells Fargo Bank, N.A., respondent, 
vTyra Banks, etc., et al., appellants, et al., defendants.


John C. Schnaufer, Esq., LLC, Hartsdale, NY, for appellants.
Woods Oviatt Gilman LLP (Reed Smith LLP, New York, NY [Andrew B. Messite and Joseph S. Jacobs], of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Tyra Banks and Michael Banks appeal from an order of the Supreme Court, Queens County (Janice A. Taylor, J.), entered February 6, 2019. The order granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against those defendants, to strike those defendants' amended answer, and to appoint a referee to compute the amount due to the plaintiff.
ORDERED that the order is affirmed, with costs.
We affirm the order for reasons stated in Vanderbilt Mtge. & Fin., Inc. v Ammon (179 AD3d 1138, 1141) and Citimortgage, Inc. v Simon (137 AD3d 1190, 1192-1193).
RIVERA, J.P., HINDS-RADIX, DUFFY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court